This is a proceeding commenced by W.C. Bonney to review an order of the trial court granting a temporary injunction. The basis of the order was the finding by the trial court that no due notice of sale was given in a tax sale proceeding.
Subsequent to the appeal herein the case in the trial court was tried on its merits, and the court, according to the certified copy of the journal entry attached to the motion to dismiss on the trial of the cause on its merits, held that the temporary injunction should be made permanent.
A motion to dismiss has been filed for the reason that the trial on the merits has finally determined all of the issues involved, and that the appeal from the order granting the temporary injunction is moot.
We are of the opinion, and hold, that the appeal must be dismissed. Where the question tried to the court has become moot, the appeal should be dismissed. McCauley v. State,162 Okla. 153, 19 P.2d 561; Roper v. Board of Education of City of Okmulgee, 167 Okla. 382, 29 P.2d 950; State ex rel. Rives v. Halley, 167 Okla. 504, 30 P.2d 915.
The appeal is therefore dismissed.
WELCH, C. J., CORN, V. C. J., and OSBORN, GIBSON, HURST, DAVISON, and ARNOLD, JJ., concur. RILEY and BAYLESS, JJ., absent.